

Non-Employee RSA Subject to Vesting



Exhibit 10.36




MASTEC, INC.
RESTRICTED STOCK AGREEMENT
1.    Award of Shares. MasTec, Inc. (the “Company”) has awarded to the
“Recipient” designated below, the “Award” generally described in the Notice of
Restricted Stock Award (the “Notice”), which is hereby incorporated by
reference, subject to the terms and conditions of the Company’s 2013 Incentive
Compensation Plan (“Plan”). The Company and the Recipient agree that these
Awards are governed by the terms and conditions of the Plan, as amended from
time to time, which are incorporated herein in their entirety. Unless otherwise
provided herein, terms used herein that are defined in the Plan (or the Notice)
and not defined herein shall have the meanings attributable thereto in the Plan
(or the Notice).
2.    Award Restrictions.
(a)    The shares of restricted stock (the “Restricted Stock”) covered by the
Award shall vest on the vesting dates (each a “Vesting Date”) set forth below,
provided that the Continuous Service of the Recipient continues through and
until the applicable Vesting Date:
Vesting Date
Number of Shares that Become Vested
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]



(b)    In the event that a Change in Control of the Company occurs during the
Recipient’s Continuous Service, the shares of Restricted Stock subject to this
Agreement shall become immediately vested as of the date of the Change in
Control.
(c)    Notwithstanding any other term or provision of this Agreement, the
Committee retains the right to accelerate vesting of any Restricted Stock
awarded under this Agreement.
(d)    Any Shares covered by the Award shall not be transferable by the
Recipient by means of sale, assignment, exchange, pledge, or otherwise, unless
and until they become vested pursuant to the terms of this Agreement. The naming
of a Beneficiary under the Plan does not constitute a transfer.
3.    Stock Certificates.
(a)    The stock certificate(s) evidencing the Restricted Stock shall be
registered in the name of the Recipient as of the Date of Grant designated in
the Notice. Physical possession or custody of such stock certificate(s) shall be
retained by the Company until such time as the Shares become vested. Such stock
certificate(s) shall be distributed to the Recipient or Beneficiary(ies) as soon
as administratively practicable after the Shares become vested. The Company
reserves the right to place a legend on the stock certificate(s) restricting the
transferability of such certificate(s).
(b)    During the period prior to vesting, the Recipient shall be entitled to
all rights of a shareholder of the Company with respect to the Restricted Stock,
including the right to vote the Shares and receive cash dividends. Any cash
dividends declared with respect to any shares of Restricted Stock shall be held
in escrow by the Company (unsegregated as a part of its general assets) until
such time as the Restricted Stock that such cash dividends are attributed to
become vested Shares, and if and to the extent that such Restricted Stock is
subsequently forfeited, the cash dividends attributable to the forfeited
Restricted Stock shall be forfeited as well. Stock dividends declared by the
Company will be characterized as Restricted Stock and will be subject to vesting
and be distributed at the same times as the Restricted Stock with respect to
which they were declared as dividends.



--------------------------------------------------------------------------------



Non-Employee RSA Subject to Vesting



(c)    The Recipient shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing shares of Restricted
Stock until such Shares become vested. If the Recipient shall fail to provide
the Company with any such stock power or other instrument of transfer or
assignment, the Recipient hereby irrevocably appoints the Secretary of the
Company as his attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.
(d)    If the Company is authorized to issue Shares without certificates, then
the Company may, in the discretion of the Committee, issue Shares pursuant to
this Agreement without certificates, in which case any references in this
Agreement to certificates shall instead refer to whatever evidence may be issued
to reflect the Recipient’s ownership of the Shares subject to the terms and
conditions of this Agreement.
4.    Forfeiture of Shares. Upon termination of the Recipient’s Continuous
Service, for any reason, any shares of Restricted Stock that have not previously
become vested and that do not become vested pursuant to Section 2 hereof, shall
be immediately forfeited and revert back to the Company without any payment to
the Recipient. If the Recipient breaches any of the Restrictive Covenants as
defined in Section 5 hereof, then (in addition to any other rights or remedies
to which the Company may be entitled as a result of such breach), all non-vested
shares of Restricted Stock shall be forfeited immediately upon such breach and
revert or be transferred by the Recipient back to the Company without any
payment to the Recipient. The Committee shall have the power and authority to
enforce on behalf of the Company any rights of the Company under this Agreement
in the event of the Recipient’s forfeiture of non-vested shares of Restricted
Stock pursuant to this Section 4.
5.    Restrictive Covenants. As a condition to the Company’s grant of the
Restricted Stock to the Recipient, and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Recipient, the
Recipient hereby agrees to comply with the restrictive covenants contained in
this Section 5 and any other covenants or agreements regarding confidentiality,
non-solicitation, non-competition or similar matters entered into between the
Recipient and the Company and/or any Subsidiaries (collectively, the
“Restrictive Covenants”).
(a)    Confidential Information. The Recipient acknowledges that as a result of
the Recipient’s services for the Company and its Subsidiaries, the Recipient
will gain knowledge of, and access to, proprietary and confidential information
and trade secrets of the Company and its Subsidiaries, including, without
limitation, (1) the identity of customers, suppliers, subcontractors and others
with whom they do business; (2) their marketing methods and strategies; (3)
contract terms, pricing, margin, cost information and other information
regarding the relationship between them and the persons and entities with which
they have contracted; (4) their services, products, software, technology,
developments, improvements and methods of operation; (5) their results of
operations, financial condition, projected financial performance, sales and
profit performance and financial requirements; (6) the identity of and
compensation paid to their employees, including the Recipient; (7) their
business plans, models or strategies and the information contained therein; (8)
their sources, leads or methods of obtaining new business; and (9) all other
confidential information of, about or concerning the business of the Company and
its Subsidiaries (collectively, the “Confidential Information”). The Recipient
further acknowledges that such information, even though it may be contributed,
developed or acquired by the Recipient, and whether or not the foregoing
information is actually novel or unique or is actually known by others,
constitutes valuable assets of the Company developed at great expense which are
the exclusive property of the Company or its Subsidiaries. Accordingly, the
Recipient will not, at any time, either during or subsequent to the termination
of the Recipient’s services for the Company and its Subsidiaries for any reason,
in any fashion, form or manner, directly or indirectly, (i) use, divulge,
disclose, communicate, provide or permit access to any person or entity, any
Confidential Information of any kind, nature or description, or (ii) remove from
the Company’s or its Subsidiaries’ premises any notes or records relating
thereto, or copies or facsimiles thereof (whether made by electronic,
electrical, magnetic, optical, laser acoustic or other means) except in the case
of both (i) and (ii), (A) as reasonably required in the performance of the
Recipient’s services for the Company and its Subsidiaries, (B) to responsible
officers and employees of the Company who are in a contractual or fiduciary
relationship with the Company and who have a need for such information for
purposes in the best interests of the Company, (C) for such information which is
or becomes generally available to the public other than as a result of an
unauthorized disclosure by the Recipient, and (D) or as otherwise necessary to
comply with the requirements of law, after providing the Company with not less
than five (5) days prior written notice of the Recipient’s intent to disclose.
The Recipient acknowledges that the Company would not enter into this Agreement
without assurance that all Confidential Information will be used for the
exclusive benefit of the Company.
(b)    Intellectual Property. Any and all material eligible for copyright or
trademark protection and any and all ideas and inventions (“Intellectual
Property”), whether or not patentable, in any such case solely or jointly made,
developed, conceived or reduced to practice by the Recipient (whether at the
request or suggestion of any officer or employee of the Company or otherwise,
whether alone or in conjunction with others, and whether during regular hours of
work or otherwise) during the period in which the Recipient provides services
for the Company and its Subsidiaries, which arise from the fulfillment of the
Recipient’s



--------------------------------------------------------------------------------



Non-Employee RSA Subject to Vesting



duties to the Company and its Subsidiaries and which may be directly or
indirectly useful in the business of the Company or its Subsidiaries will be
promptly and fully disclosed in writing to the Company. The Company and its
Subsidiaries will have the entire right, title and interest (both domestic and
foreign) in all such Intellectual Property, which is the sole property of the
Company and its Subsidiaries. All papers, drawings, models, data and other
materials relating to any such idea, material or invention will be included in
the definition of Confidential Information, will remain the sole property of the
Company and its Subsidiaries, and the Recipient will return to the Company and
its Subsidiaries all such papers, and all copies thereof, including all
originals and copies contained in computer hard drives or other electronic or
machine readable format, upon the earlier of the Company’s or a Subsidiary’s
request thereof, or the expiration or termination of the Recipient’s services
for the Company and its Subsidiaries. The Recipient will execute, acknowledge
and deliver to the Company and its Subsidiaries any and all further assignments,
contracts or other instruments the Company and its Subsidiaries deem necessary
or expedient, without further compensation, to carry out and effectuate the
intents and purposes of the Agreement and to vest in the Company and its
Subsidiaries each and all of the rights of the Company and its Subsidiaries in
the Intellectual Property.
(c)    Nonsolicitation.


(i)    The Recipient acknowledges and agrees that Company’s and its
Subsidiaries’ existing or contemplated businesses (collectively, the “Business”)
are conducted throughout the United States of America and the Commonwealth of
Canada. Until two (2) years following the date of the termination of the
Recipient’s employment with the Company and its Subsidiaries (the “Period of
Non-Solicitation”) and within the United States of America and the Commonwealth
of Canada (including their possessions, protectorate and territories, the
“Territory”), the Recipient will not (whether or not then providing services for
the Company or its Subsidiaries for any reason), without the Company’s prior
written consent, solicit, persuade or attempt to solicit or persuade or cause or
authorize directly or indirectly to be solicited or persuaded for employment, or
employ or cause or authorize directly or indirectly to be employed, on behalf of
the Recipient or any other person or entity, any individual who is or was at any
time within six (6) months prior to cessation of the Recipient’s termination of
the Recipient’s services for the Company and its Subsidiaries, an employee of
the Company or its Subsidiaries.


(ii)    If the Recipient breaches or violates any of the provisions of this
Section 5(c), the running of the Period of Non-Solicitation (but not of any of
the Recipient’s obligations under this Section 5) will be tolled with respect to
the Recipient during the continuance of any actual breach or violation.


(d)    Reasonable Restrictions. The parties acknowledge and agree that the
restrictions set forth in Section 5 of this Agreement are reasonable for the
purpose of protecting the value of the business and goodwill of the Company and
its Subsidiaries. It is the desire and intent of the parties that the provisions
of Section 5 be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If
any particular provisions or portions of Section 5 are adjudicated to be invalid
or unenforceable, then such section will be deemed amended to delete such
provision or portion adjudicated to be invalid or unenforceable; provided,
however, that such amendments are to apply only with the respect to the
operation of such section in the particular jurisdiction in which such
adjudication is made.
(e)    Breach or Threatened Breach. The parties acknowledge and agree that the
performance of the obligations under Section 5 by the Recipient are special,
unique and extraordinary in character, and that in the event of the breach or
threatened breach by the Recipient of the terms and conditions of Section 5, the
Company and its Subsidiaries will suffer irreparable injury and that monetary
damages would not provide an adequate remedy at law and that no remedy at law
may exist Accordingly, in the event of such breach or threatened breach, the
Company will be entitled, if it so elects and without the posting of any bond or
security, to institute and prosecute proceedings in any court of competent
jurisdiction, in law and in equity, to obtain damages for any breach of Section
5 and/or to enforce the specific performance of this Agreement by the Recipient
and/or to enjoin the Recipient from breaching or attempting to breach Section 5.
In the event the Company believes that the Recipient has breached the
Recipient’s obligations under Section 5, or threatens to do so, it shall
promptly provide the Recipient written notice of such belief setting forth the
basis for its belief and, (unless under exigent circumstances, as determined by
the Company at its sole discretion, it would harm the Company and its
Subsidiaries to delay the institution of legal proceedings) five (5) business
days to respond to the notice, prior to the initiation of legal proceedings. In
addition to any other rights or remedies the Company may have under this
Agreement or applicable law, the Company will be entitled to receive from the
Recipient reimbursement for all attorneys’ and paralegal fees and expenses and
court costs incurred by the Company in enforcing this Agreement and will have
the right and remedy to require the Recipient to account for and pay over to the
Company all compensation, profit, monies, accruals or other benefits derived or
received, directly or indirectly, by the Recipient from the action constituting
a breach or violation of this Section 5.
6.    Recapitalization, Mergers, Etc. As provided in the Plan, in the event of
corporate transactions affecting the Company’s outstanding Shares, such as
recapitalizations or mergers, the Committee shall equitably adjust the number
and kinds of Shares subject to this Award in such manner as the Committee deems
appropriate, may accelerate the vesting of awards hereunder, and may take such
other action as the Committee may determine to be appropriate pursuant to the
Plan.



--------------------------------------------------------------------------------



Non-Employee RSA Subject to Vesting



7.    Compliance with Securities Laws. It shall be a condition to the
Recipient’s right to receive shares of Restricted Stock hereunder that the
Committee may, in its discretion, require (a) that the shares of Restricted
Stock reserved for issue upon the grant of this award shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Shares may then be listed or quoted,
(b) that either (i) a registration statement under the Securities Act of 1933
with respect to the Shares shall be in effect, or (ii) in the opinion of counsel
for the Company, the proposed purchase shall be exempt from registration under
that Act and the Recipient shall have made such undertakings and agreements with
the Company as the Company may reasonably require, and (c) that such other
steps, if any, as counsel for the Company shall consider necessary to comply
with any law applicable to the issue of such Shares by the Company shall have
been taken by the Company or the Recipient, or both. The certificates
representing the Shares granted under this Award may contain such legends as
counsel for the Company shall consider necessary to comply with any applicable
law.
8.    Administration.
(a)    The Committee shall have full authority and discretion to decide all
matters relating to the administration and interpretation of this Agreement. The
Committee shall have full power and authority to pass and decide upon cases in
conformity with the objectives of this Agreement under such rules as the Board
may establish.
(b)    Any decision made or action taken by the Company, the Board, or the
Committee arising out of, or in connection with, the administration,
interpretation, and effect of this Agreement shall be at their absolute
discretion and will be conclusive and binding on all parties. No member of the
Board, Committee, or employee of the Company shall be liable for any act or
action hereunder, whether of omission or commission, by the Recipient or by any
agent to whom duties in connection with the administration of this Agreement
have been delegated in accordance with the provision of this Agreement.
9.    Tax Matters; Section 83(b) Election.
(a)    If the Recipient does not properly make the election described in Section
9(b) below, the Recipient shall, no later than the date or dates as of which the
restrictions referred to in this Agreement hereof shall lapse, pay to the
Company, or make arrangements satisfactory to the Committee for payment of, any
federal, state, local or foreign taxes of any kind that the Company determines
are required by law to be withheld with respect to the Restricted Stock
(including without limitation the vesting thereof), and the Company shall, to
the extent permitted by law, have the right to deduct from any payment of any
kind (including without limitation, the withholding of any Shares that otherwise
would be distributed to the Recipient under this Agreement) otherwise due to
Recipient any federal, state, local or foreign taxes of any kind required by law
to be withheld with respect to the Restricted Stock.
(b)    If the Recipient properly elects, within thirty (30) days of the Date of
Grant, to include in gross income for federal income tax purposes an amount
equal to the Fair Market Value (as of the Date of Grant) of the Restricted Stock
pursuant to Section 83(b) of the Code, the Recipient shall make arrangements
satisfactory to the Committee to pay to the Company any federal, state, local or
foreign income taxes that the Company determines are required to be withheld
with respect to the Restricted Stock. If the Recipient shall fail to make such
tax payments as are required, the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be issued to the
Recipient under this Agreement) otherwise due to the Recipient, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to the Restricted Stock.
(c)    The Recipient may satisfy any applicable withholding requirements
pursuant to any one or combination of the following methods:
(i)    payment in cash; or
(ii)    payment by surrendering a number of unrestricted previously held Shares
(free and clear of all liens and encumbrances), or the withholding of a number
of Shares that otherwise would be deliverable to the Recipient pursuant to this
Award. The Shares so delivered or withheld must have an aggregate Fair Market
Value on the date on which the shares of Restricted Stock become taxable equal
to the minimum statutory amount, if any, required to be withheld for federal,
state, local and/or foreign tax purposes that are applicable to the Restricted
Stock then subject to tax (or such other amount as the Committee determines will
not result in additional compensation expense for financial accounting purposes
under applicable financial accounting principles). The Recipient may surrender
Shares either by attestation or by delivery of a certificate or certificates for
Shares duly endorsed for transfer to the Company, and if required with medallion
level signature guarantee by a member firm of a national stock exchange, by a
national or state bank (or guaranteed or notarized in such other manner as the
Committee may require).



--------------------------------------------------------------------------------



Non-Employee RSA Subject to Vesting



[(d)    With respect to any shares of Restricted Stock that are vested Shares on
the Date of Grant and are not subject to any federal, state, local or foreign
income taxes required to be withheld with respect to the vested Shares, the
Recipient may elect, on or before the Date of Grant, to have the Company
withhold a number of Shares having a value (based upon the closing price for the
Common Stock on the Date of Grant) equal to the amount of income tax the Company
determines would be required to be withheld under section 3402 of the Code if
the Recipient was an employee of the Company and the taxable amount was
considered supplemental wages within the meaning of Treasury regulation section
31.3402(g)-1, regardless of whether any amounts are required to be withheld from
the Restricted Stock covered by this Award pursuant to section 3402 of the
Code.]
(e)    Tax consequences on the Recipient (including without limitation federal,
state, local and/or foreign income tax consequences) with respect to the
Restricted Stock (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Recipient. The Recipient
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations.
10.    Company Relation with Recipients. Nothing in this Agreement shall confer
on the Recipient any right to continued Continuous Service.
11.    Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Subsidiary from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.
12.    Force and Effect. The various provisions of this Agreement are severable
in their entirety. Any determination of invalidity or unenforceability of any
one provision shall have no effect on the continuing force and effect of the
remaining provisions.
13.    Entire Agreement. This Agreement contains the entire understanding of the
parties and shall not be modified or amended except in writing and duly signed
by the parties after appropriate action by the Committee.
14.    No Trust or Fund Created. Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Subsidiary and the Recipient or any other person. To the extent that the
Recipient or any other person acquires a right to receive payments from the
Company or any Subsidiary pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.
15.    Law Governing. This Agreement is subject to and shall be administered and
governed in all respects under the laws of the State of Florida without regard
to its conflict of law rules.
16.    Binding Effect; Captions. This Agreement is binding upon the Company, its
successors and assigns, and the Recipient, and his/her heirs, legal
representatives and permitted assigns. Captions are provided for reference, do
not form a part of this Agreement and are not admissible to determine the intent
of the parties.
17.    Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at 800 Douglas Road, 12th
Floor, Coral Gables, FL 33134, or if the Company should move its principal
office, to such principal office, and, in the case of the Recipient, to the
Recipient’s last permanent address as shown on the Company’s records, subject to
the right of either party to designate some other address at any time hereafter
in a notice satisfying the requirements of this Section.
18.    Section 409A.        
(a)    It is intended that the Restricted Stock awarded pursuant to this
Agreement be exempt from Section 409A of the Code (“Section 409A”) because it is
believed that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A. The provisions of this
Agreement shall be interpreted in a manner consistent with that intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Recipient’s prior
written consent if and to the extent that such amendment, adjustment, assumption
or substitution, conversion or modification would cause the award to violate the
requirements of Section 409A.



--------------------------------------------------------------------------------



Non-Employee RSA Subject to Vesting



(b)    In the event that either the Company or the Recipient believes, at any
time, that any benefit or right under this Agreement is subject to Section 409A,
and does not comply with the requirements of Section 409A, it shall promptly
advise the other and the Company and the Recipient shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights, if such an
amendment may be made in a commercially reasonable manner, such that they comply
with Section 409A with the most limited possible economic affect on the
Recipient and on the Company.
(c)    Notwithstanding the foregoing, the Company does not make any
representation to the Recipient that the shares of Restricted Stock awarded
pursuant to this Agreement are exempt from, or satisfy, the requirements of
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless the Recipient or any Beneficiary for any tax,
additional tax, interest or penalties that the Recipient or any Beneficiary may
incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.
19.    Non-Waiver of Breach. The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.




IN WITNESS WHEREOF, the parties have executed this Agreement on this _____ day
of ________, ________.
MASTEC, INC.
By:        
Its:         
[NAME OF RECIPIENT]

Signature



